UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6626


CLEMMON AUGUSTA WOODARD,

                Plaintiff - Appellant,

          v.

SHERIFF DONNIE HARRISON; MEDICAL STAFF OF WAKE COUNTY JAIL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-ct-03177-D)


Submitted:   October 13, 2011             Decided:   October 17, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clemmon Augusta Woodard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clemmon Augusta Woodard seeks to appeal the district

court’s    dismissal      of    his   42   U.S.C.     § 1983      (2006)   complaint

without prejudice because he failed to comply with the district

court’s    order    to    particularize        his   complaint.       Generally,     a

district court’s dismissal of a complaint without prejudice is

not appealable.          See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993) (holding that “a

plaintiff may not appeal the dismissal of his complaint without

prejudice unless the grounds for dismissal clearly indicate that

no amendment [in the complaint] could cure the defects in the

plaintiff’s case”) (alteration in original) (internal quotation

marks omitted).         “However, . . . if the grounds of the dismissal

make    clear    that    no    amendment   could     cure   the    defects   in    the

plaintiff’s case, the order dismissing the complaint is final in

fact    and      [appellate      jurisdiction        exists].”      Id.    at     1066

(alteration in original) (internal quotation marks omitted).

               In this case, Woodard may be able to save his action

by amending his complaint to comply with the district court’s

order     to    particularize.         Therefore,       the    district      court’s

dismissal of Woodard’s complaint without prejudice is not an

appealable final order.            Accordingly, we dismiss the appeal for

lack of jurisdiction.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                           2
materials   before   the   court   and   argument   would   not    air   the

decisional process.



                                                                  DISMISSED




                                    3